Citation Nr: 0210218	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  97-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to June 1970. 

This matter arises from a rating decision rendered in May 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In May 1999, the Board remanded the case to the RO for 
further action.  That was accomplished, and the case was 
returned to the Board in August 2002 for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The RO denied the veteran service connection for a heart 
disability by rating decision dated in August 1983.  The 
veteran was notified of that determination, but did not 
appeal.

3.  Additional evidence submitted since the RO's August 1983 
denial is comprised of various reports of the veteran's VA 
treatment and examination since 1983.  This evidence is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's August 1983 decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2001).

2.  The evidence received subsequent to the RO's August 1983 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a heart disability is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist essentially has been fulfilled.  The veteran has 
been provided adequate notice as to the evidence needed to 
substantiate his application to reopen his claim for service 
connection for a heart disability with new and material 
evidence.  The various discussions contained in the statement 
of the case and the supplemental statement of the case, in 
addition to correspondence with the veteran, informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In the 
Board's remand of May 1999, he was advised of applicable 
provisions of law.  In May 2001, the RO provided the veteran 
with notice concerning the VCAA, VA's enhanced duty to assist 
and to notify and what his responsibilities were for 
providing evidence or providing VA with information that 
would be necessary to obtain additional evidence.  He was 
also expressly requested to inform VA if there was any 
additional information or evidence that would support his 
claim.   He did not respond to that request.  Thus, he has 
been provided adequate notice as to the evidence needed to 
substantiate his claim.  He also has been given an 
opportunity to submit additional evidence in support of his 
claim.  The record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant any further as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
narrow questions of law and fact on which this matter turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.

II.  New and Material Evidence Regarding Service Connection
for a Heart Disability

The RO denied the veteran's claim of entitlement to service 
connection for a heart disability in August 1983.  At that 
time, it was determined that the veteran's heart disability 
preexisted military service, and that it did not increase in 
severity beyond its normal progression during military 
service.  The appellant did not appeal the RO's August 1983 
denial, although being notified of his right to do so.  As 
such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening," as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary, 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  See Hodge, 155 F.3d 
at 1359, citing 38 C.F.R. § 3.156(a).  This need not mean 
that the evidence warrants a revision of the prior 
determination, but is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge, 155 
F.3d at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency; New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19,088, 19,089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Pursuant to 38 U.S.C.A. § 1110 (West 1991) disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, shall be granted service-
connected status.  For the purposes of Section 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.306 (2001).

Evidence of record when the RO rendered its August 1983 
decision included the veteran's service medical records, and 
records of the veteran's VA medical treatment and examination 
from 1971 until 1983.  Together, these indicated that the 
veteran had a congenital conductive system disease with 
syncope that had required a pacemaker implantation.  Reports 
of his private medical treatment in 1967 (prior to his 
entrance into military service) reflected the presence of 
cardiac arrhythmias with findings of sinus rhythm with 
frequent atrial premature beats and wandering atrial 
pacemaker.  A history of syncopal attacks dating back to the 
late 1950's was noted.  It was also noted that he had first 
been treated at that facility in 1962, and was diagnosed as 
having a partial atrioventricular block and left ventricular 
hypertrophy.  During military service, cardiac arrhythmia of 
unknown etiology was diagnosed.  Following further studies, 
congenital heart disease manifested by sinus bradycardia, 
accentuated sinus arrhythmia, and occasional sinus arrests 
with historical evidence of syncope in childhood and 
continuing adult lightheadedness on occasion was diagnosed.  
It was determined that this interfered with the proper 
performance of the veteran's military duty, and he was found 
to be medically unfit for further service.  He was discharged 
shortly thereafter.  Based upon the foregoing, the RO 
concluded that the veteran's heart disability clearly and 
unmistakably preexisted service, and was not aggravated 
thereby.

Evidence submitted since the RO rendered its August 1983 
determination is made up of VA treatment and examination 
reports dating from 1983 until 1996.  These contain records 
of ongoing treatment for the veteran's heart disability, to 
include the placement of a pacemaker.  However, they do not 
address the history of this disability.  These records do not 
indicate in any manner that the heart disability that 
preexisted the veteran's military service increased beyond 
its normal progression during service.  As such, although 
these records are "new" because they were not of record when 
the RO rendered its August 1983 denial, they are not 
probative, in that they do not bear directly and 
substantially upon the specific matter under consideration.  
As such, they are not so significant that they must be 
considered in order to decide fairly the merits of the claim.  

Absent evidence that would tend to indicate that the 
veteran's preexisting heart disability was "aggravated" 
during his military service, the evidence submitted since the 
RO rendered its August 1983 denial is not "new and material."  
See 38 C.F.R. § 3.156(a).  As such, it is insufficient to 
reopen the claim of entitlement to service connection for a 
heart disability.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a heart 
disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


